Mitchell,
-This is a companion case to that of Grays Harbor Lumber Co. v. Grays Harbor County, ante p. 625, 211 Pac. 270. The plaintiff seeks relief from an alleged fraudulently excessive valu*699ation of its personal property for taxation purposes and the taxes levied thereon, from an alleged double assessment of machinery, etc., in its sawmill and from alleged unlawful levies on behalf of the city of Hoquiam. By stipulation, the two cases were tried together, the testimony to be considered in each of the cases as it was found to be applicable thereto. The relief granted in this case was similar in character to that granted in the other and here as there the county and its officers have appealed. The plaintiff has taken a cross-appeal, and the city of Hoquiam has not appealed.
The pleadings, proof, judgment, assignments of error and arguments in this case are, on principle, essentially the same as those found in the other case. Upon the authority of the other ease and for the reasons therein given, the judgment in this case is affirmed.
Parker, C. J., Holcomb, Bridges, and Mackintosh, JJ., concur.